Citation Nr: 0810081	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-00 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent disabling 
for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2002 and October 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The February 2002 
RO decision granted service connection for PTSD and assigned 
a 30 percent rating.  After disagreeing with that rating, the 
veteran was granted a 50 percent rating in the December 2004 
statement of the case (SOC).  However, on a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 50 
percent rating is not a full grant of the benefits sought on 
appeal, and since the veteran specifically stated that he 
believed he was entitled to a 100 percent rating in his 
January 2005 Form 9, the matter remains before the Board for 
appellate review.

Additionally, the Board notes that a September 2004 Board 
decision remanded the issues of entitlement to service 
connection for the residuals of frostbite of the hands and 
feet, hearing loss, tinnitus, hypertension, and the residuals 
of open-heart surgery; and whether new and material evidence 
had been submitted to reopen claims for entitlement to 
service connection for degenerative joint disease of the 
right arm and wrist, genu valgum, and the residuals of a neck 
injury.  Following additional development, the issues of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, cold injury to the right foot, cold injury to the 
left foot, cold injury to the right hand, and cold injury to 
the left hand were granted in an April 2005 RO decision.  
Further, in a June 2005 statement, the veteran withdrew the 
remaining issues on appeal except for his claim for PTSD and 
requested TDIU.  As such, the Board considers the remaining 
issues which were remanded in the September 2004 Board 
decision and not granted in the April 2005 RO decision 
withdrawn.  38 C.F.R. § 20.204.  Therefore, only the issues 
of entitlement to service connection for PTSD and TDIU remain 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2007 statement, the veteran contended that his 
PTSD has worsened.  Along with his statement were three 
letters from the veteran's daughter, nephew, and neighbor 
attesting to the severity of his PTSD.  In particular, the 
veteran's daughter wrote that the veteran had thoughts of 
suicide following his wife's death.  Additionally, the 
veteran's daughter added that the veteran's wife was in 
charge of his medicine and keeping the house in order, which 
the veteran has had trouble with since her death.  The Board 
notes that the veteran's wife died in July 2006 and there are 
no treatment records after the October 2005 VA examination in 
the claims file that address the current severity of the 
veteran's PTSD.  VA's General Counsel has indicated that when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Further, the veteran indicated in his December 2007 statement 
that his most current VA treatment records would document a 
worsening of his PTSD.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, because the veteran asserts that his PTSD has 
increased in severity since his last VA examination in 
October 2005 and there is no more recent PTSD related 
treatment of record, a remand is necessary to evaluate the 
current severity of the veteran's PTSD.  

Regarding the claim for TDIU, the Board notes that this issue 
must be deferred pending the resolution of the claim for an 
increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  However, the Board notes that a VA examination is 
needed to decide the claim as the October 2005 VA examination 
was inadequate.  The examiner commented that because the 
veteran was retired, the issue of unemployability was not 
impacted by the veteran's PTSD.  However, the issue is 
whether the veteran could secure or follow a substantially 
gainful occupation or if he is unemployable as a result of 
his service-connected disabilities.  38 C.F.R. § 4.16(a).  As 
such, a remand is necessary to afford the veteran a VA 
examination that addresses that question.  

Additionally, the Board also finds that on remand, the 
veteran must be provided with proper notice.  The law 
provides that VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the failure by the BVA 
to enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA would seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  

During the course of this appeal, the Court issued a decision 
in Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  However, in 
this case, the Board notes that the veteran has not been 
adequately provided such notice, and thus, the case must also 
be remanded for proper notice pursuant to Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request treatment 
records from the Marion VAMC from 2005 to 
the present and associate them with the 
claims file.  

2.  The RO should send review the file and 
provide the veteran with corrective notice 
letters in connection with his claims for 
an increased evaluation for PTSD and for 
TDIU.  Such notice should include an 
explanation as to the information or 
evidence needed to establish entitlement 
to increased disability ratings and 
effective dates, as outlined by the Court 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


3.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the veteran's service-connected PTSD.  
The examiner should report all signs and 
symptoms necessary for rating the 
veteran's PTSD under the rating criteria.  

4.  Additionally, the veteran should be 
afforded a VA examination to determine 
whether he is unemployable solely due to 
his service-connected disabilities.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected 
disabilities alone are of such severity to 
result in unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

5.  When the development requested has 
been completed, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.M. MORGAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



